Registration No. 333-167804 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CN RESOURCES INC. (Name of small business issuer in its charter) Nevada (State or Other Jurisdiction of Organization) (Primary Standard Industrial Classification Code) 255 Duncan Mill Road National Registered Agents Inc. of NV Suite 203 1000 East Williams Street, Suite 204 Toronto, Ontario M3B 3H9 Carson City, Nevada 89701 (416) 510-2991 (800) 550-6724 (Address and telephone number of registrant’s executive office) (Name, address and telephone number of agent for service) Copies to: The Law Office of Conrad C. Lysiak, P.S. 601 West First Avenue, Suite 903 Spokane, Washington 99201 (509) 624-1475 APPROXIMATE DATE OF COMMENCEMENT OF PROPOSED SALE TO THE PUBLIC: If any of the securities being registered on the Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: [X] If this Form is filed to register additional common stock for an offering under Rule 462(b) of the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this Form is a post-effective amendment filed under Rule 462(c) of the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this Form is a post-effective amendment filed under Rule 462(d) of the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller Reporting Company [X] (Do not check if smaller reporting company) CALCULATION OF REGISTRATION FEE Securities to be Amount To Be Offering Price Aggregate Offering Registration Fee Registered Registered Per Share Price [1] Common Stock $ $ $ Common Stock by Selling Shareholders $ $ $ TOTAL $ $ [1]Estimated solely for purposes of calculating the registration fee under Rule 457. REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1933, OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON DATES AS THE COMMISSION, ACTING UNDER SAID SECTION 8(a), MAY DETERMINE. - 2 - IMPORTANT NOTE This registration statement contains two (2) prospectuses. The first prospectus contains securities being sold by us to the public. The second prospectus contains shares of common stock offered by selling shareholders. - 3 - Prospectus CN RESOURCES INC. Shares of Common Stock 2,000,000 minimum - 5,000,000 Maximum Before this offering, there has been no public market for the common stock and after this offering there will be no public market for the common stock. This offering will begin on the effective date of this registration statement.That date is set forth below as “The date of this prospectus is and will terminate 270 days later on , 2010, or the date the maximum number of shares are sold, which ever date is earlier. We are offering up to a total of 5,000,000 shares of common stock in a direct public offering, without any involvement of underwriters or broker-dealers, 2,000,000 shares minimum, 5,000,000 shares maximum.The offering price is $0.10 per share.Funds from this offering will be placed in a separate bank account with TD Canada Trust.There is no escrow, trust or similar account in which your subscription will be deposited.The bank account is merely a separate interest bearing multi-currency savings account under our control where we have segregated your funds.As a result, creditors could attach the funds.Only Oliver Xing, one of our officers and our sole director, will have access to the account.You will not have the right to withdraw your funds during the offering. You will only receive your funds back if we do not raise the minimum amount of the offering within 270 days.The funds will be maintained in the separate bank until we receive a minimum of $200,000 at which time we will remove those funds and use the same as set forth in the Use of Proceeds section of this prospectus.In the event that 2,000,000 shares are not sold within 270 days, all money received by us will be promptly, returned to you without interest and without deduction of any kind.We will return your funds to you in the form a cashier’s check sent by courier service on the 271st day.Sold securities are deemed securities which have been paid for with collected funds prior to expiration of 270 days.Collected funds are deemed funds that have been paid by the drawee bank.TD Canada Trust will determine if the securities have been paid for with collected funds prior to the expiration of 270 days from the date of this prospectus. There is no minimum purchase requirements for each investor. Our common stock will be sold by our vice president, Dongming Wang. Oliver Xing, our president, will not be participating in selling the shares being offered by us . Investing in our common stock involves risks. See “Risk Factors” starting at page 8. Offering Price Expenses Proceeds to Us Per Share – Minimum $ $ $ Per Share – Maximum $ $ $ Minimum $ $ $ Maximum $ $ $ - 4 - The difference between the aggregate offering price and the proceeds to us is $30,000. The $30,000 will be paid to unaffiliated third parties for expenses connected with this offering. The $30,000 will be paid from the first proceeds of this offering. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. It is illegal to tell you otherwise. The date of this prospectus is . - 5 - TABLE OF CONTENTS Page No. Summary of Prospectus 7 Risk Factors 8 Use of Proceeds 14 Determination of Offering Price 15 Dilution of the Price You Pay for Your Shares 15 Plan of Distribution; Terms of the Offering 17 Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Business 24 Management 30 Executive Compensation 32 Principal Stockholders 34 Description of Securities 35 Certain Transactions 37 Litigation 37 Experts 37 Legal Matters 37 Financial Statements 38 - 6 - SUMMARY OF OUR OFFERING Our Business We were incorporated under the laws of the State of Nevada on May 17, 2010.We intend to engage in the business of exploring for mineralized material.In particular, we are looking for gold.As of today, we have not acquired any interests in any properties. We are currently looking for properties in Clarke County, Nevada. We will use the services of consultants to select the properties. We have not selected any properties or retained the services of any geologists or engineers and will not do so until we complete our public offering . We are an exploration stage company and there is no assurance that a commercially viable mineral deposit will exist on any property we select. Exploration will be required before a final evaluation as to the economic and legal feasibility is determined. We will be prospecting for gold . We have no revenues, have achieved losses since inception, have no operations, have been issued a going concern opinion and rely upon the sale of our securities and loans from our officers and director-to fund operations. Our principal executive office is located at 255 Duncan Mill Road, Suite 203, Toronto, Ontario, Canada M3B 3H9.Our telephone number is (416) 510-2991 and our registered agent for service of process is the National Registered Agents Inc. of NV, located at 1000 East William Street, Suite 204, Carson City, Nevada 89701. Our fiscal year end is May 31. Management or affiliates thereof, will not purchase shares in this offering in order to reach the minimum. The Offering Following is a brief summary of this offering: Securities being offered A minimum of 2,000,000 of common stock and a maximum of 5,000,000 shares of common stock, par value $0.00001. Offering price per share Offering period The shares are being offered for a period not to exceed 270 days. Net proceeds to us Approximately $170,000 assuming the minimum number of shares is sold.Approximately $470,000 assuming the maximum number of shares is sold. Use of proceeds We will use the proceeds to pay for offering expenses, acquisition of one claim, research and exploration. Number of shares outstanding before the offering Number of shares outstanding after the offering if all of the shares are sold - 7 - Concurrent Offering by Certain Selling Shareholders Concurrently with our public offering, certain selling shareholders are selling shares of common stock to the public.The offering by the selling shareholders is being made at the same time we are making our public offering.Investors will know which offering they are participating in by the prospectus that is delivered to them.There is one prospectus for our public offering of securities and one prospectus for the shares being sold by the selling shareholders . Selected financial data The following financial information summarizes the more complete historical financial information at the end of this prospectus. As of August 31, 2010 As of May 31, 2010 (Unaudited) (Audited) Balance Sheet Total Assets $ $ Total Liabilities $ $ Stockholders Deficiency $ )
